Per Curiam.
July 12, 1910, the superior court of Snohomish county, on the petition of Evaline Chase, appointed James Brady guardian of the person and estate of Harriet Ervay, an incompetent person, directing that letters of guardianship issue to him on his giving a bond .conditioned as required by law in the sum of thirty-two thousand dollars. The bond was furnished, and subsequently the trial court made a further order allowing the petitioner witness fees, costs, and counsel fees, expended and incurred in maintaining the proceedings. This appeal is from the orders so made.
Counsel for the appellant first questions the proceedings by which the alleged incompetent was brought into court, but these, in so far as the record in this court discloses, were sufficiently regular. Proper citation was issued and personally served, and the alleged incompetent appeared in person and by attorneys of her own selection and opposed the appointment of a guardian. The appearance alone would cure any defect in the manner of service, if any such existed.
It is also objected that the prosecuting attorney made no appearance in the proceedings. But it was not necessary that the prosecuting attorney appear under the circumstances shown here. The statute expressly provides that nothing therein “shall prevent the minor, insane or mentally incompetent person from appearing by an attorney selected by himself, or by some one on his behalf, in which case it will not be necessary for the prosecuting attorney to appear at the hearing.” Rem. & Bal. Code, § 1624. In this case, as we have said, the mentally incompetent person did appear by attorney selected by herself.
On the merits of the controversy it has seemed to us that it would serve no useful purpose to review the testimony at any *140length. Mrs. Brvay - seems unable to resist the blandishments of those who approach her professing, an interest in her spiritual welfare. She first became a victim of a so-called spiritual medium, who soon possessed himself of all her ready cash and a power of attorney from her authorizing him to transáct her general business^ It was only by the interference of her family that the influence of the person over her was counteracted and the management of her property returned to her own hands. Later she met with a discredited baptist preacher who succeeded in obtaining from her large sums of money, ostensibly for church work, but which seem to have been largely retained by the preacher for his own private use. These, with other matters appearing in the record, make it clear to our minds that unless the management of her aifairs is conducted through the courts her considerable fortune will be taken from her and she will become either a charge on the bounty of her relatives or a ward of the state. The orders appealed from should be affirmed, and it is so directed.